        Case 2:20-cv-00018-JDP Document 30 Filed 04/12/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RANDALL ZACKERY,                                  Case No. 2:20-cv-00018-JDP (PC)
12                       Plaintiff,                     ORDER GRANTING PLAINTIFF’S MOTION
                                                        TO SET A SETTLEMENT CONFERENCE
13              v.                                      AND STAYING CASE FOR 120 DAYS
14    LAURA ELDRIDGE, et al.,                           ECF No. 27
15                       Defendants.
16

17          Plaintiff has filed a motion that request the court set a settlement conference. ECF No. 27.

18   Defendants have filed a statement of non-opposition to plaintiff’s motion. ECF No. 28. The

19   court agrees that this case will likely benefit from a settlement conference. Accordingly,

20   plaintiff’s motion will be granted, and this case will be referred to Magistrate Judge Dennis M.

21   Cota to conduct a settlement conference on June 22, 2021 at 9:30 a.m. The action is stayed for a

22   period of 120 days to allow the parties to investigate plaintiff’s claims, meet and confer, and then

23   participate in a settlement conference.

24          The settlement conference will be conducted via Zoom videoconferencing software.1 At

25   least thirty days prior to the settlement conference, defense counsel shall provide Judge Cota’s

26   Courtroom Deputy the email contact information for all of the parties that will be appearing at the

27
            1
              At the time of this writing, the courthouse is closed to the public. The time or location of
28   this conference will be updated if circumstances dictate.
                                                        1
        Case 2:20-cv-00018-JDP Document 30 Filed 04/12/21 Page 2 of 3


 1   settlement conference.2 All appearing parties, with the exception of plaintiff, will be notified via

 2   email of the meeting information prior to the settlement conference. Plaintiff’s attendance will be

 3   secured through the litigation coordinator at plaintiff’s institution.

 4           At least seven days prior to the conference, the parties shall submit to the settlement judge

 5   a confidential settlement conference statement. The parties’ confidential settlement conference

 6   statements shall include the following: (a) names and locations of the parties; (b) a short

 7   statement of the facts and alleged damages; (c) a short procedural history; (d) an analysis of the

 8   risk of liability, including a discussion of the efforts made to investigate the allegations; and (e) a

 9   discussion of the efforts that have been made to settle the case. Defendants shall e-mail the

10   settlement conference statement to Magistrate Judge Dennis M. Cota at

11   dmcorders@caed.uscourts.gov. Plaintiff shall place his settlement conference statement in the

12   U.S. mail addressed to United States Magistrate Judge Dennis M. Cota, Redding Federal

13   Courthouse, 2986 Bechelli Lane, Redding, CA 96002. Plaintiff shall mail his settlement

14   conference statement so that it is received by the court at least seven days before the settlement

15   conference.3

16           In accordance with the above, it is hereby ORDERED that:

17           1. This case is set for a settlement conference before Magistrate Judge Dennis M. Cota on

18   June 22, 2021 at 9:30 a.m.

19           2. At least thirty days prior to the settlement conference, the parties shall provide Judge

20   Cota’s Courtroom Deputy the email contact information for all of the parties that will be
21   appearing at the settlement conference.

22           3. At least seven days prior to the settlement conference, each party shall submit a

23   confidential settlement conference statement, as described above, to Magistrate Judge Dennis M.

24   Cota.

25           4. This action is stayed for 120 days to allow the parties an opportunity to settle their

26
             2
27               The contact information should be submitted via email to cpine@caed.uscourts.gov.
             3
                 If the case does not settle, the court will issue a discovery and scheduling order.
28
                                                         2
        Case 2:20-cv-00018-JDP Document 30 Filed 04/12/21 Page 3 of 3


 1   dispute before the discovery process begins. Except as provided herein or by subsequent court

 2   order, no other pleadings or other documents may be filed in this case during the stay of this

 3   action. The parties shall not engage in formal discovery, but the parties may elect to engage in

 4   informal discovery.

 5            5. If a settlement is reached prior to the settlement conference, the parties shall file a

 6   Notice of Settlement in accordance with Local Rule 160.

 7            6. The parties remain obligated to keep the court informed of their current addresses at all

 8   times during the stay and while the action is pending. Any change of address must be reported

 9   promptly to the court in a separate document captioned for this case and entitled “Notice of

10   Change of Address.” See E.D. Cal. L.R. 182(f).

11
     IT IS SO ORDERED.
12

13
     Dated:      April 9, 2021
14                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
